           Case 1:18-cr-00809-RJS Document 48 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                   No. 18-cr-809 (RJS)
                                                                     ORDER
 JOHN LUKE SHANNON,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of Defendant’s June 10, 2020 proposed redactions to his letter

motion for compassionate release. (Doc. No. 47.) The Court has carefully reviewed the proposed

redactions – which cover Defendant’s home address, certain medical treatment details, and

diagnoses not directly at issue in the motion – and concludes that the presumption in favor of open

records is outweighed by Defendant’s privacy interest. See United States v. Amodeo, 71 F.3d

1044, 1050 (2d Cir. 1995). Accordingly, IT IS HEREBY ORDERED THAT Defendant’s

proposed redactions are approved. IT IS FURTHER ORDERED THAT the unredacted letter

motion shall be filed under seal.

SO ORDERED.

Dated:          June 11, 2020
                New York, New York


                                                     RICHARD JJ. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
